Citation Nr: 1343485	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel





INTRODUCTION

The appellant served in the U.S. Army Reserves from December 1971 to January 2000, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2012, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found deficiencies with the development of this case on remand.  These matters were returned to the Board without a close review of the record (as reflected by the February 2013 supplemental statement of the case (SSOC), indicating that the appellant's service treatment and personnel records are unavailable and irretrievably lost when, in fact, at some point they were, and currently are, associated with the claims file that was returned to the Board).  Due process requires that the case be remanded for corrective action.  

Further, the Board notes that the Veteran did not provide the information requested in a letter dated in August 2012 or a release for VA to secure treatment records from a private physician who in 1997 provided him treatment (for an injury stated to have occurred in 1996).  From the record, it appeared that records of such treatment would be pertinent (and perhaps critical) evidence in the matter at hand.  As the case is being remanded for further development anyway, the appellant should be afforded another opportunity to provide the requested releases.  

The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence (to include identifying information and authorizations for VA to secure private treatment records) is not received within a year following the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following:

1. The appellant should be advised of what his service treatment and personnel records show with respect to the claims at issue and offered an opportunity to respond.  He should also be reminded that he has not provided releases for VA to obtain private treatment records and afforded an opportunity to submit them.

2.  The RO should then review the entire record, arrange for any further development indicated, and readjudicate the claims (under 38 C.F.R. § 3.158(a) if applicable.).  [If the appellant does not provide a release for the 1997 treatment records, and the RO/AMC does not apply 38 C.F.R. § 3.158(a), there must be explanation why that regulation does not apply.] The readjudication should reflect that the two service department records envelopes associated with the claims file (with service treatment and personnel records) were reviewed and considered.  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

